Citation Nr: 0809431	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-38 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA) and February 
2007 and July 2007 Board remands.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a video hearing in November 2006.


FINDING OF FACT

The evidence of record demonstrates that arthritis is not 
related to active service, to include Agent Orange exposure.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for arthritis, to include as due to Agent 
Orange exposure, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to a post-remand re-adjudication of the 
veteran's claim, March 2004 and July 2007 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

The veteran claims entitlement to service for arthritis of 
the ankles, left leg, and shoulders as due to active service, 
to include as due to Agent Orange exposure.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  "[S]ervice in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

If there is exposure, service connection is presumed for the 
following disorders:  chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  These diseases must 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that presumptive service connection is not 
warranted.  Arthritis is not one of the listed presumptive 
diseases and the evidence of record does not demonstrate 
diagnoses of any of the presumptive diseases.  38 C.F.R. 
§ 3.309.  Accordingly, service connection for arthritis is 
not warranted as due to Agent Orange exposure.  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's July 1969 service entrance examination noted 
normal upper and lower extremities.  In a service entrance 
report of medical history, the veteran denied a painful or 
trick shoulder or arthritis, but reported a history of ankle 
sprain.  In an April 1971 service record, the veteran 
complained of pain in the right shoulder of 2 weeks.  Upon 
examination, there was no swelling, but pain on palpation.  
The impression was muscle strain.  In a June 1971 service 
record, there was a sprained left ankle with slight swelling.  
The November 1971 service discharge examination noted normal 
upper and lower extremities.  

In a March 2004 lay statement, the veteran reported that he 
had arthritis and that it was due to Agent Orange exposure. 

In a May 2004 VA medical record, the veteran reported 
intermittent left shoulder pain for years.  He denied 
shoulder trauma.  The assessment was probable degenerative 
joint disease.  In a July 2004 VA record, the veteran 
reported some left shoulder pain that radiated down the upper 
extremity.  A March 2005 VA x-ray impression was minimal 
early osteoarthritis of the left ankle.  A May 2005 Agent 
Orange examination was conducted.  The veteran reported 
arthritis of the legs and ankles.  Upon examination, there 
was osteoarthritis, unrelated to Agent Orange exposure.  An 
August 2005 VA record noted early degenerative joint disease 
of the ankle.  

At the November 2006 Board hearing, the veteran testified 
that while in Vietnam, it rained for months at a time and 
they would stand around getting wet and walking in the water.  
He stated that it took a toll on his legs.  He reported that 
he had left leg and ankle arthritis.

A March 2007 VA joints examination was conducted upon a 
review of the claims file.  The veteran reported pain in the 
left ankle and the knees over the last 4 to 5 years.  He 
denied any injury.  Upon examination, the impression was 
degenerative joint disease of the knees and left ankle.  The 
examiner opined that it was less likely than not that the 
arthritis was due to Agent Orange exposure.  The examiner 
stated the arthritis was more likely due to general wear and 
tear, noting the typical degenerative joint disease pattern.  

An August 2007 VA joints examination was conducted upon a 
review of the claims file.  The veteran reported that his 
left leg complaints were associated with his left ankle 
swelling.  He stated that during service his feet were wet 
all the time in 120 degree water.  The veteran reported 
bilateral ankle pain since service and that since that time 
he has pain with running.  He reported increased pain in the 
bilateral ankles and left leg swelling since 2002.  The 
veteran also reported bilateral inservice shoulder injuries.  
He stated that after service discharge, his shoulder pain 
increased.  The veteran also reported that the onset of these 
problems was active service and that he had no problems prior 
to service.  Upon examination, the examiner diagnosed 
bilateral degenerative joint disease of the ankles and 
shoulders and edema of the left leg and ankles.  The examiner 
opined that the veteran's ankle disorder was less likely than 
not etiologically related to active service.  The examiner 
also opined that the veteran's shoulder disorder was less 
likely than not due to active service.  The examiner also 
found that there was no connection to standing in water and 
arthritis.

The Board finds that the evidence of record does not support 
a finding of service connection for arthritis.  There are 
currently diagnosed disorders - bilateral ankle and shoulder 
degenerative joint disease and left leg edema.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although there was an inservice 
right shoulder muscle strain and left ankle sprain, there is 
no evidence of any inservice left leg, left shoulder, or 
right ankle complaint, treatment, or diagnoses.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
In addition, arthritis was not diagnosed within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
evidence of record demonstrates that the veteran's disorders 
are not related to active service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Arthritis was not 
diagnosed until at least 2004, over 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  In addition, the August 
2007 VA examiner found that the disorders were unrelated to 
active service, to include standing in water, based upon a 
review of the claims file and an examination of the veteran.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
The March 2007 VA examiner opined, based upon a review of the 
claims file and a physical examination, that the veteran's 
arthritis was due to general wear and tear, noting the 
typical pattern of the degenerative joint disease.  Colvin, 1 
Vet. App. at 175; Prejean, 13 Vet. App. at 448-9.  Although 
the veteran asserted that his disorders were due to Agent 
Orange exposure and to active military service, his testimony 
is not competent to establish such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for arthritis is not warranted.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis, to include as due to Agent 
Orange exposure, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


